DETAILED ACTION
Status of the Claims
	Claims 1-3, 5, 7, 10-15, 18-24, 26, 28-37, 39, 41, 43-51 and 65-68 are pending in the instant application. Claims 7, 10-11, 13, 21-23, 43-51, 65 and 66 have been withdrawn based upon Restriction/Election. Claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-37, 39, 41, 67 and 68 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 1-6, 8-9, 12, 14-20, 24-27, 29-30, 33-34, 39-42, 52-61, 63 and 64  has been determined to be 01/31/2017, the U.S. Provisional Application No. 62/452,788 (hereafter ‘788). The U.S. effective filing date for claims 28, 31-32, 35-38, 67 and 68  has been determined to be 01/31/2018, the filing date of the instant application.
	Claim 28 recites a combination of a first and second PLGA polymer [blend] having different concentration of poly(lactic acid) and poly(glycolic acid) blocks, such a combination is not disclosed in ‘788. Claims 31-32 each recite a combination of water and acetic acid as a solvent system, a limitation not disclosed in ‘788. Claims 35-36 recite a salt, particular salt species, such a salt is not disclosed in ‘788. Claims 37 recites a solvent concentration, a limitation not disclosed in ‘788. Claims 38 and 67 a concentration range of cetrorelix, a limitation not disclosed in ‘788; and claim 68 inherits the limitation of claim 67.

Information Disclosure Statement
	The information disclosure statements submitted on 07/21/2021, 10/08/2021 and 02/03/2022 and were filed after the mailing date of the first office action on the merits, however Applicants have filed a request for continued examination (filed 01/03/02022). The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. The examiner notes that the copy of the non-patent literature citation No. 6 is not legible and therefore has not been considered (37 C.F.R. §1.98(a)(2)).
Claim Objections -- Compliance with Rule 1.121
	The prior claims entered 04/21/2021 includes claim 12 as follows:

    PNG
    media_image1.png
    289
    717
    media_image1.png
    Greyscale

and the next entered claims dated 01/03/2022 claim 12 recites:

    PNG
    media_image2.png
    317
    724
    media_image2.png
    Greyscale

which includes deletion of “50:50 and” without proper annotation in accordance with 37 C.F.R. §1.121(c)(2) stating in part that: “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” [emphasis added]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 12, 14-15, 18-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “A flowable hydrogel composition, the hydrogel composition comprising: (a) a biodegradable thermoplastic polyester that is substantially insoluble in aqueous medium or body fluid […] wherein the biodegradable thermoplastic polyester is (A) poly-lactic-co-glycolic acid (PLGA) in a lactide:glycolide molar ratio between to 80:20 or (B) 100 % lactide […]. The claim is unclear because item (A) in line 7 recites “between to 80:20” which is a single endpoint and not a range, therefore it is unclear if the claim is limited to 80:20 for the PLGA lactide:glycolide molar ratio or a range (e.g. between 80:20 to 20:80). It appears that Applicants (inadvertently?) deleted the “50:50 and” when amending the claims as the prior claims (dated 04/21/2021) included this limitation in line 7. Appropriate clarification is required.
	Claims 14-15, 18-19 and 20 are rejected as depending from and doing nothing to clarify the subject matter of parent claim 12, as discussed above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-30, 33-34, 37, 39, 41, 67 and 68 remain rejected under 35 U.S.C. 103 as being unpatentable over DADEY (US 2011/0171305; published July, 2011) in view of Korkut et al. (“Inhibition of growth of experimental prostate cancer with sustained delivery systems (microcapsules and microgranules) of the luteinizing hormone-releasing hormone antagonist SB-75,” 1991,  Proceedings of the National Academy of Sciences, Vol. 88, No. 3, pp. 844-848); Malik et al. (“Atrigel: A potential parenteral controlled drug delivery system,” 2010, Der Pharmacia Sinica, Vol. 1, No. 1, pp. 74-81); and LI (US 20070196416; published August, 2007), or alternatively DUNN (US 8,187,640; published May, 2012).
Applicants Claims
	Applicant claims a long-term cetrorelix release hydrogel composition comprising: a therapeutically effective amount of a cetrorelix in an amount of about 1% to about 40% by weight of the hydrogel composition and a polymer present in an amount of 10%-50% by weight of the [hydrogel] composition, wherein the polymer is (A) poly(lactic-co glycolic acid) (PLGA) in a lactide:glycolide molar ratio of between 50:50 to 80:20 or (B) 100% lactide, and when administered to a subject the composition releases cetrorelix for a period of about 1 month to about 6 months, wherein the composition achieves a therapeutic effect within 24 hours of administration (instant claim 1).
	Applicant claims a flowable hydrogel composition, the composition comprising: (a) a biodegradable thermoplastic polyester that is substantially insoluble in aqueous medium or body fluid; (b) a biocompatible polar aprotic solvent, wherein the biocompatible polar aprotic solvent is miscible to dispersible in aqueous medium or body fluid; and (c) a therapeutically effective amount of cetrorelix in an amount of about 1% to about 40% by weight of the composition wherein the biodegradable thermoplastic polyester is (A) poly(lactic-co-glycolic acid) (PLGA) in a lactide:glycolide molar ratio between to 80:20 or (B) 100% lactide and present in an amount of 10%-50% by weight of the composition, and when administered to a subject the composition releases cetrorelix for a period of about 1 month to about 6 months (instant claim 12).
	Applicant claims a composition comprising cetrorelix and a polymer, said polymer comprising (A) poly-lactic-co-glycolic acid (PLGA) copolymer in a lactide:glycolide molar ratio between 50:50 to 80:20 or (B) 100% lactide, wherein cetrorelix is present in an amount of 5%-90% of the mass of said composition, and said polymer is present in an amount of 10%-50% of the mass of said composition, and wherein said composition is capable of extending the release of cetrorelix in a subject for a period ranging from 1 month to 6 months (instant claim 67).
	Applicants have elected species include: (a) a species of Gonadotropin-releasing hormone (GnRH) antagonist is cetrorelix; (b) a species of polymer combined with the GnRH agonist species is PLGA, (c) a species of formulation is a hydrogel; (d) a species of an aqueous medium is acetic acid; (e) a species of biocompatible aprotic solvent is N-methyl-2-pyrrolidone; and (f) a species of salt is sodium oleate.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DADEY teaches a controlled release biodegradable polymer formulation adapted for administering bioactive agents such as therapeutic proteins, the formulation comprising a hydrogel such as a polymerized polyalkyleneglycol diacrylate (see whole document, particularly the abstract). DADEY further teaches that their formulation includes a biodegradable polymer such as poly(lactide-glycolide) (PLG) copolymer (or PLGA), an organic solvent that is at least slightly soluble in bodily fluids, and a dehydrated inclusion complex of the bioactive agent within a hydrogel ([0010]) (elected species of polymer, a biodegradable thermoplastic polyester, instant claims 1, 9, 12, 16-17, 20, 24-26, 52, 60-61 & 67). DADEY teaches the amount of the polymer is “up to about 40-50 wt.% in the organic solvent.” ([0053])(instant claims 1, 12, 24, 29-30, 52 & 67; “polymer present in an amount of 10%-50%”). DADEY teaches the bioactive agent can include peptides such as leuprolide acetate (a GnRH agonist) ([0018]).
	DADEY teaches the compositions comprise an ethylene glycol monoacrylate or diacrylate ([0021]), and polymerization results in a multi-dimensional structure also referred to a hydrogels ([0025]) (instant claims 4 & 40, elected species of formulation). DADEY further teaches that the PLG copolymer refers to poly(lactide-glycolide) polymer formed from monomeric lactide (or lactate) and glycolide (or glycolate) units in a defined molar concentration, typically ranging from about 50-100 mole % lactide ([0031])(instant claims 1, 24, 25, 27-28, 52 & 67, ratio of lactide:glycolide in PLGA polymer).
	DADEY teaches the formulation includes an organic solvent that is at least very slightly soluble in body fluids, particularly N-methylpyrrolidone ([[0040]])(instant claims 12, 18-20, 24, 33-34; elected species of biocompatible aprotic solvent).
	DADEY teaches their invention includes microparticles or microspheres ([0029]) (instant claims 6, & 42), and the formulation can be injected into a patient in the form of a bolus which forms a depot of the controlled release formulation in situ through diffusion of the organic solvent into the body fluids and inflow of body fluids into the bolus ([0054]) (instant claims 5, 12, 14-15, 18, 41; flowable composition injectable intramuscularly or subcutaneously). DADEY teaches that flowable delivery systems such as Atrigel® include a biodegradable polymer, a bioactive agent, and an organic solvent that has at least a very slightly solubility in bodily fluids, the flowable liquid solution is injected into a patient’s body tissues, typically in a single bolus, the organic solvent diffuses into the surrounding body fluids, causing precipitation or gelation of the water-insoluble polymer containing the bioactive agent, and thus forming the controlled release depot which is capable of releasing the bioactive agent over a period of time from about 30 days to about 6 months ([0004]) (instant claims 1-3, 39, 67-69; capable of releasing said GnRH antagonist for a long term including a period of time ranging from about 1-month to about 6-months).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DADEY is that DADEY does not expressly teach: (1) the bioactive agent is cetrorelix including the claimed concentration about 1-40% (claims 1 & 12) or 5-90% (claim 67).
	Korkut et al. is relied upon for teaching cetrorelix combined with PLGA for sustained delivery. Malik is relied on for teaching the Atrigel® history and particular advantages consistent with DADEY. LI, or alternatively DUNN, is relied upon for teaching the dose range of cetrorelix.
	Korkut et al. teaches SB-75 (i.e. cetrorelix) in combination with PLGA, particularly that “SB-75 microcapsules were prepared by P. Orsolini, Cytotech, using a phase separation process and sterilized by gamma-irradiation. The product was a free-flowing powder of nearly spherical particles consisting of 2% (wt/wt) SB-75 trifluoroacetate in a polymeric matrix of poly(DLlactide-coglycolide) (12).” (p. 845, col. 1, §Materials and Methods, 3rd paragraph). And that: “SB-75 pamoate microgranules (prototype lot RGS 9002) were also prepared by P. Orsolini (Cytotech) as described (15) and consisted of SB-75 pamoate [4.5% (wt/wt)] distributed within a polymer matrix of poly(DL-lactide-coglycolide).” (p. 845, col. 1, §Materials and Methods, 4th paragraph).
	Korkut et al. discloses injection of the SB-75 containing PLGA microparticles into Male rats bearing Dunning R3327H transplantable prostate carcinoma, and the rats were treated for a period of 8-weeks all results showing decreased tumor volume, showing that “In both experiments, sustained delivery systems of LH-RH antagonist SB-75 effectively inhibited the growth of Dunning R-3327 prostate cancers. […] all three doses of SB-75 markedly inhibited tumor growth. […] The tumor inhibition was dose dependent, higher doses of SB-75 exerting a greater suppressive effect on the growth of Dunning prostate cancers.” (p. 845, col. 2, §Results, 1st paragraph, Figure 1).
	Korkut et al. teaches that “The sustained-delivery systems are more convenient and more efficacious for delivering therapeutic doses of agonists and antagonists than multiple daily administration […]. Clinical use of sustained-release formulation of agonists of LH-RH was previously shown to be efficacious […]. The suppression of gonadal functions achieved by administration of LH-RH agonists and antagonists is equivalent to chemical castration and provides an efficient approach for the treatment of prostate cancer and other sex hormone-dependent tumors […]. (p. 847, col. 1, lines 12-21). And further that: “In breast cancer, as in prostate cancer, the advantage of antagonists, in addition to a possible better inhibition of tumor growth, could be also based on the fact that they inhibit LH, FSH, and sex steroid secretions from the start of the administration. The use of antagonists in the treatment of cancer would avoid the transient stimulation of the release of gonadotropins and sex steroids that occurs initially in response to LH-RH agonists.” [emphasis added] (p. 847, col. 1, line 30 through col. 2, line 4)(instant claim 1, “wherein the composition achieves a therapeutic effect within 24 hours.”). 
	Korkut et al. further teaches that “Although the microcapsules and microgranules of SB-75 reported herein represented only prototype batches, our work indicates that the improved sustained delivery formulations of the LH-RH antagonist SB-75 should be capable of maintaining a therapeutic level of the peptide for several weeks.” (p. 847, col. 2, last line through p. 848, col. 1, line 5).
	Malik et al. teaches that: “Biodegradable injectable in situ gel forming drug delivery systems represent an attractive alternative to microspheres and implants as parenteral depot systems. It consists of biodegradable polymers dissolved in a biocompatible carrier. When the liquid polymer system is placed in the body using standard needles and syringes, it solidifies upon contact with aqueous body fluids to form solid implant. If a drug is incorporated into the polymer solution, it becomes entrapped within polymer matrix as it solidifies. Drug release occurs over time as polymer biodegrades.” (p. 76, 4th paragraph). 
	Malik  et al. discloses that:

    PNG
    media_image3.png
    235
    1011
    media_image3.png
    Greyscale

(p. 76).
	Malik et al. teaches the advantages of the Atrigel® delivery system including: compatibility with a broad range of pharmaceutical compounds, less invasive techniques, direct delivery to the target area, protection of the drug, sustained drug release, biodegradable and biocompatible as well as economic factors (pp. 76-77, § The Atrigel Drug Delivery System).
	Malik et al. teaches that the marketed products, at the time of the reference (2010) include:

    PNG
    media_image4.png
    371
    987
    media_image4.png
    Greyscale

Where half of those described by Malik et al. are GnRH analogue drugs (Leuprolide acetate & and Octreotide acetate). And it was known in the prior at that the GnRH analogue and LHRH agonist leuprolide when administered to a patient produces an initial stimulation (called “flare”) and requires several weeks of chronic exposure before the intended hormone suppression can occur, as taught by Korkut et al. (p. 847, col. 1, line 30 through col. 2, line 4). Thus, based upon this knowledge in the prior art it appears prima facie obvious to combine the GnRH analogue drug cetrorelix with Atrigel® drug delivery system as the similar GnRH analogue leuprolide acetate was already known to be used in this same system, the cetrorelix (SB-75) providing the advantage of immediate suppression of hormone level which is suggested as particularly advantageous in the treatment of prostate cancer.
	LI teaches controlled release compositions of  (a) peptide drugs such as cetrorelix ([0011]); (b) a biodegradable polymer such as PLGA ([0013]); and (c) a pharmaceutically acceptable solvent such as N-methyl-2-pyrrolidone ([0014]), the controlled release compositions being suitable for in situ formed implants ([0021]) (see whole document, particularly [0007] to [0021]). LI teaches “The injectable polymeric compositions of the present invention may contain peptide agent in a range of 0.01 to 40% by weight.” ([0046]) (claims 1, 12, 24, 38 & 67; cetrorelix amount in the range of 5-90% (w/w)). LI teaches that “The injectable polymer compositions of the present invention may contain biodegradable polymer in a range of 10% to 70% by weight.” ([0051]) (instant claims 1, 12, 24, 29 & 67; PLGA polymer in the range of 10-50% by weight of the composition).
	DUNN teaches a low viscosity liquid polymeric delivery system including PLGA (col. 5, lines 20-22), a solvent such as NMP (col. 7, lines 20-25), an active agent such as cetrorelix (col. 9, line 18, claim 14) in an amount of about 0.1% to about 30% (col. 8, lines 50-55).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a sustained release formulation of a hydrogel inclusion complex of a bioactive agent including PLGA microparticles for controlled release of the bioactive agent, as taught by DADEY, and further to include the drug cetrorelix (SB-75) as the bioactive agent, as suggested by Korkut et al., and to use modern sustained release peptide-drug formulation techniques such including Atrigel® formulation including a hydrogels and solvents such as N-methylpyrrolidone, as taught by DADEY, because the drug cetrorelix is taught to provide better inhibition of tumor growth due to the fact that the drug inhibits the sex hormones from the start of administration (i.e. no delay effect as with leuprolide), as taught by Korkut et al., and further that the Atrigel®-type gel delivery systems have specific advantages and were known to be useful for delivery of leuprolide in the treatment of prostate cancer, as taught by Malik et al., and further to incorporate the cetrorelix drug in the PLGA microparticles using a therapeutically effective amount of peptide agent in a range of 0.01 to 40% by weight, as taught by LI, or alternatively the amount cetrorelix in the range of about 0.1% to about 30%, as taught by DUNN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 31-32 and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over DADEY in view of Korkut et al.; Malik et al. and LI, or alternatively DUNN, as applied to claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-30, 33-34, 37, 39, 41, 67 and 68 above, and further in view of THANOO (US 2005/0042294; published February, 2005).
	Claim 37 is rejected in the embodiment wherein the solvent is an aqueous solution of acetic acid.
Applicants Claims
	Applicant claims the composition of claim 24, wherein said solvent comprises about 50% acetic acid and about 50% water (instant claim 31). Applicants claims the composition of claim 24, wherein said solvent comprises about 35% Acetic acid and about 65% water (instant claim 32). Applicants further claim “said solvent” (generic) is present at a concentration ranging from about 10% to about 30% (w/w).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DADEY, Korkut et al., Malik et al. and LI teach sustained release GnRH analogues, as discussed above and incorporated herein by reference. 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DADEY, Korkut et al., Malik et al. and LI is that DADEY, Korkut et al., Malik et al. and LI do not expressly teach the solvent is acetic acid and water.
	THANOO teaches polymer-drug compositions, particularly GnRH analogue drugs (see whole document, particularly the abstract). THANOO further teaches that “it is now possible to reduce or eliminate the molecular weight reduction of a polymer […] by including a small amount of an acid additive as part of the polymer composition.” ([0014] & 51), the acid additive includes glacial acetic acid ([0051]) and is present in an amount of 0.1% to 50% by weight ([0054]) (instant claims 31-32 & 37). THANOO teaches the GnRH analogue includes cetrorelix ([0071] & [0074]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a sustained release formulation of a hydrogel inclusion complex of a bioactive agent including PLGA microparticles for controlled release of the bioactive agent, as taught by DADEY, and further to include the drug cetrorelix (SB-75) as the bioactive agent, as suggested by Korkut et al., and to use modern sustained release peptide-drug formulation techniques such including Atrigel® formulation including a hydrogels and solvents such as N-methylpyrrolidone, as taught by DADEY, because the drug cetrorelix is taught to provide better inhibition of tumor growth due to the fact that the drug inhibits the sex hormones from the start of administration (i.e. no delay effect as with leuprolide), as taught by Korkut et al., and further that the Atrigel®-type gel delivery systems have specific advantages and were known to be useful for delivery of leuprolide in the treatment of prostate cancer, as taught by Malik et al., and further to incorporate the cetrorelix drug in the PLGA microparticles using a therapeutically effective amount of peptide agent in a range of 0.01 to 40% by weight, as taught by LI, or alternatively the amount cetrorelix in the range of about 0.1% to about 30%, as taught by DUNN;  and further to utilize acetic acid in the formulation to reduce or eliminate the molecular weight reduction of a polymer, as taught by THANOO.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 35-36 remain rejected under 35 U.S.C. 103 as being unpatentable over DADEY in view of Korkut et al.; Malik et al. and LI, or alternatively DUNN, as applied to claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-30, 33-34, 37, 39, 41, 67 and 68 above, and further in view of Choi et al. (“Hydrophobic ion pair formation between leuprolide and sodium oleate for sustained release from biodegradable polymeric microspheres,” 2000; ELSEVIER, International Journal of Pharmaceutics, Vol. 203, pp. 193-202).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DADEY, Korkut et al., Malik et al. and LI teach sustained release GnRH analogues, as discussed above and incorporated herein by reference. 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DADEY, Korkut et al., Malik et al. and LI is that DADEY, Korkut et al., Malik et al. and LI do not expressly teach the inclusion of a salt such as sodium oleate.
	Regarding the inclusion of sodium oleate salt, the examiner cites Choi et al. teaching the strategy of hydrophobic ion pairing to increase the stability of the peptide drug leuprolide acetate (GnRH analogue, LHRH agonist) (see whole document). Choi et al. teaches that the “leuprolide and sodium oleate, chosen as an acidic amphiphilic surface-active agent, were combined to increase the lipophilicity of the leuprolide via hydrophobic ion pairing.” (p. 194, col. 1, last paragraph). Choi et al. teaches the combination of the leuprolide-oleate complex and PLGA microspheres prepared by a water-in-oil  emulsion technique, the PLGA having a lactic/glycolic ratio of 50/50 (Resomer® RG502) (p. 194, col. 2, first two paragraphs). Choi et al. teaches that the oil-in-water emulsion was prepared using the binary co-solvent mixture of nonpolar methylene chloride and a water miscible polar solvent, N-methyl-2-pyrrolidone (p. 197, last paragraph), in an amount of 25% (0.75 of 3 mL) (p. 195, §2.4) (instant claim 37, solvent is N-methyl-2-pyrrolidone). Choi et al. teaches that “The microspheres encapsulated with the complex leuprolide exhibited higher loading amount and greater encapsulation efficiency than those of free leuprolide.” (p. 199, col. 1, first paragraph).
	Choi et al. teaches that the formulation prepared with leuprolide-oleate complex significantly suppresses the initial burst release of leuprolide from the microspheres which is suggested to result from the lower water-solubility of the hydrophobically modified leuprolide than the free leuprolide (p. 200, col. 2, lines 9-17). Choi et al. teaches that, based upon their results, “Hydrophobic modification of biologically active molecules based on ion pairing mechanisms can be potentially applied for the sustained delivery of other peptide and proteins, particularly reducing an initial burst release.” (p. 202, col. 1, lines 4-8). One of ordinary skill in the art would have clearly recognized that both the structural similarity between leuprolide and cetrorelix both being peptide drug of the same drug class (GnRH analogues), and thus a PLGA-cetrorelix formulation would have reasonably benefited by forming a hydrophobic ion pair between a cetrorelix drug such as cetrorelix acetate and salt such as sodium oleate, reasonably resulting in reduced burst release, and possible increased drug loading and/or encapsulation efficiency as taught by Choi et al. (instant claims 35-36; elected species of salt).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a sustained release formulation of a hydrogel inclusion complex of a bioactive agent including PLGA microparticles for controlled release of the bioactive agent, as taught by DADEY, and further to include the drug cetrorelix (SB-75) as the bioactive agent, as suggested by Korkut et al., and to use modern sustained release peptide-drug formulation techniques such including Atrigel® formulation including a hydrogels and solvents such as N-methylpyrrolidone, as taught by DADEY, because the drug cetrorelix is taught to provide better inhibition of tumor growth due to the fact that the drug inhibits the sex hormones from the start of administration (i.e. no delay effect as with leuprolide), as taught by Korkut et al., and further that the Atrigel®-type gel delivery systems have specific advantages and were known to be useful for delivery of leuprolide in the treatment of prostate cancer, as taught by Malik et al., and further to incorporate the cetrorelix drug in the PLGA microparticles as a cetrorelix-oleate hydrophobic ion pair to reduce the burst release of the drug, as taught by Choi et al., while using a therapeutically effective amount of peptide agent in a range of 0.01 to 40% by weight, as taught by LI, or alternatively the amount cetrorelix in the range of about 0.1% to about 30%, as taught by DUNN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
	Applicants argue that:
“the cited combination of references does not make such a hydrogel composition prima facie obvious to persons skilled in the art. Even if so, applicants demonstrate that the suggested combination does not provide a reasonable expectation of success because the technologies of microspheres and hydrogels is highly unpredictable, which discourages the skilled artisan to abandon one technology and to adopt the other. In such unpredictable field, the claimed subject matter is characterized by unexpected results, the ability to deliver cetrorelix for one to six months in a hydrogel when others have failed to deliver antagonist drugs for that period of time, as recited in the claims.” Applicants support this position by the “Park article” and “the declaration of Richard L. Dunn, Ph.D., the inventor of Atrigel®” (p. 11, 2nd paragraph).
	Applicant further argues that “The rejection is based on ignoring the differences between microsphere and hydrogel technology and simply trying to interchange the technologies. When a skilled artisan is confronted with a broad selection, the prior art cannot be silent regarding which parameters are critical, the prior art must provide some direction as to which of many possible choices is likely to be successful.” (p. 12, 2nd paragraph). And that “General guidance without the needed direction to achieve finite, small, and easily traversed number of possibilities and avoid directionless broad disclosures does not achieve obviousness.” (p. 13, lines 1st paragraph).
	In response the examiner argues points to MPEP §2143.02 stating in part that “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” In the instant case DADEY teaches that “Methods of preparation of these various types of PLG copolymer are well known in the art” ([0032]). Instant claims 1, 12 and 67 require PLGA polymers in a lactide:glycolide ratio of between 50:50 to 80:20 or 100% lactide in an amount of 10-50% by weight of the (hydrogel) composition. DADEY does not appear to require particles such as microparticles or nanoparticles (see claim 1 therein), but does suggest the physical form of the dehydrated formulation is a particulate form (claim 11) including microparticles or nanoparticles (claim 12). The instant claims do not require any, or exclude any, particulate form. Thus, it is unclear how Applicants position is relevant to the predictability of the instantly rejected claims. The examiner notes that 17 C.F.R. 1.111 requires, in part, that “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” In other words Applicants need to focus on what renders the instantly rejected claims non-obvious over the prior art.
	With respect to the declaration of Richard L. Dunn, Ph.D., the inventor of Atrigel®, the declaration does not suggest that the drug species cetrorelix would not have been expected to work with Atrigel® technology, rather the declaration suggests that the specificity of the instant claims is lacking because the prior art is crowded and the instantly rejected claims are not limited to a specific formulation. Mr. Dunn does suggest that “the proper selection of which biodegradable polymer to use is critical to the success or failure of the product. The composition and molecular weight of the polymer must be individually determined to provide desired duration of drug release.” (item 5). And further that “the biodegradable polymer suitable for one delivery system may not work for the other.” (item 7).
	The examiner respectfully maintains that the invention, as currently claimed, is prima facie obvious because the prior art clearly suggests the same components useful for sustained delivery of cetrorelix, as discussed above, and it would have been within the ordinary level of skill in the art to select the proper biodegradable polymer (e.g. PLGA 50:50 to 80:20 or 100% lactide) the proper molecular weight 14,000 Daltons vs. 50,000 Daltons as suggested by the declaration of Richard L. Dunn, Ph.D., discussed above. Additionally, the examiner notes that one of ordinary skill in the art would have clearly recognized the characteristics of biodegradable polyesters, and particularly the hydrophobic/hydrophilic character such as glycolide being more hydrophilic than lactide thus a higher ratio of lactide would have been expected to provide an extended release in an aqueous environment such as bodily fluids (the declaration of Richard L. Dunn, Ph.D., item 5). 
	It would have clearly been within the ordinary level of skill in the art to vary parameters known in the prior art to modify the release property of a polyester-based (e.g. PLGA or PLA) peptide drug delivery system such as the polymer molecular weight, for example, Schwach et al. (Applicants IDS filed 04/28/2021, Citation No. 8) directed at biodegradable microparticles for sustained release sustained release of a new GnRH antagonist, and particularly screening of commercial PLGA and formulation technologies (title) teaches characterizing PLGA by average molecular weight, polydispersity (by size exclusion chromatography), as well as considering the DL-lactide/glycolate composition (L/G) as well as the nature of the chain ends (by H-NMR)(§2.3), and finding that “The performance of a peptide-containing bioresorbable long-acting formulation is dependent on three partners who closely interact: the bioresorbable polymer, the peptide, and the formulation technology. The polymer carrier was selected in the poly(DL-lactide-co-glycolide) family since it has proven its biocompatibility and degradability in several pharmaceutical applications, including commercialized peptide drug products like microparticles or implants, e.g. Decapeptyl, Lupron, Zoladex. In this work, fast degrading copolymers with lactide/glycolate composition between 50:50 and 75:25 were preferred (Table 1). The choice was motivated by the propensity of the drug to maintain by itself prolonged duration of action with a single bolus injection. PLGA copolymers selection, which are expected to degrade in several weeks, should therefore not hinder the release of the peptide, and provide additional sustained release to target a 3-month duration of action.” (§3.1, 1st paragraph). Schwach et al. further teaches that “Although PLGA are well known products, when combined and processed with peptide/protein drugs, there are still important difficulties in predicting the drug-release profile. Therefore, particular attention was paid to PLGA characterization to better correlate with efficacy. (§3.1, 2nd paragraph). Thus, contrary to Applicants position that “When a skilled artisan is confronted with a broad selection, the prior art cannot be silent regarding which parameters are critical, the prior art must provide some direction as to which of many possible choices is likely to be successful.” (p. 12, 2nd paragraph, lines 2-5). Thus, consistent with the declaration of Richard L. Dunn, Ph.D., one of ordinary skill in the art would have varied the parameters known to effect the release of the drug and reasonably arrived at the claimed invention. Again, MPEP §2143.02 makes clear that “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”
	Applicants position regarding the “obvious-to-try” rationale (p. 14, last paragraph through p. 15, 1st paragraph) is misconstruing the position of the Office, has not relied on an obvious-to-try rationale in the instant application. Rather the examiners position is that the formulation of a PLGA-containing-hyrdogel was known in the prior art specifically useful for of the peptide drug leuprolide acetate (GnRH analogue, LHRH agonist) where the rationale is to substitute the LH-RH antagonist SB-75 (i.e. cetrorelix) because the drug cetrorelix is taught to provide better inhibition of tumor growth due to the fact that the drug inhibits the sex hormones from the start of administration (i.e. no delay effect as with leuprolide), as taught by Korkut et al., and further that the Atrigel®-type gel delivery systems have specific advantages and were known to be useful for delivery of leuprolide in the treatment of prostate cancer, as taught by Malik et al. And as far as the formulation is concerned, that is, the constituent ingredients other than the cetrorelix, these constituents were all known in the art pertaining to Atrigel®-type gel delivery systems (i.e. those taught by DADEY, LI, DUNN & THANOO) thus it would have been prima facie obvious to combine those constituents useful for the same purpose to produce the best possible Atrigel®-type gel delivery system for the peptide drug species cetrorelix. Thus, for the formulation constituents a combination rationale is relied upon and for the active agent a substitution rationale with specific motivation is used.
	Applicants position that “Leuprolide acetate is a GnRH agonist; in contrast, cetrorelix is a GnRH antagonist. It has been demonstrated repeatedly that agonists and antagonists have diametrically opposite functions.” (p. 15, paragraphs 4-5), is acknowledged.
	In response the examiner argues that while the specific mechanism of action of the peptide drug species leuprolide and cetrorelix are different, the use suggested by the prior art is not, as these species were both known as useful for suppressing gonadotropin-releasing hormone (GnRH) in the treatment of hormone-dependent cancers such as prostate and breast cancers, among others. The examiner cited Mezo et al. (PTO-892 dated 02/28/2019: item V) which provides a clear discussion of the similarities and differences between GnRH agonists and antagonists (see sections 1-3 & 6, and particularly Figure 1).
	Applicants further argue that “Malik, cited by the examiner, explains it best: "However, the manufacturing processes for microparticles are often complex and difficult to control leading to batch-to-batch product non uniformity." (Malik, Abstract). As cited above, Korkut defines each as individual particles in contrast a hydrogel formulation is a continuous composition with the compounds dispersed throughout. Given the unpredictability of producing uniform microparticles a skilled artisan would be discouraged from abandoning the technology.” (p. 16, 4th paragraph). And that “Therefore, because these experimental results demonstrate the unpredictability in the field and that merely exchanging cetrorelix for leuprolide does not lead to the claimed compositions, the obviousness rejection cannot stand and should be withdrawn.” (p. 26, 2nd paragraph).
 	In response the examiner again argues that MPEP §2143.02 makes clear that “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” In the instant case DADEY teaches that “Methods of preparation of these various types of PLG copolymer are well known in the art” ([0032]). Instant claims 1, 12 and 67 require PLGA polymers in a lactide:glycolide ratio of between 50:50 and 100:0 in an amount of 10-15% by weight of the (hydrogel) composition. DADEY does not appear to require particles such as microparticles or nanoparticles (see claim 1 therein), but does suggest the physical form of the dehydrated formulation is a particulate form (claim 11) including microparticles or nanoparticles (claim 12). The instant claims do not require any particulate form. Thus, it is unclear how Applicants position is relevant to the predictability of the instantly rejected claims. The examiner notes that 17 C.F.R. 1.111 requires, in part, that “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” In other words Applicants need to focus on what renders the instantly rejected claims non-obvious over the prior art.
	Applicant’s argument that “In this case, the skilled artisan must choose between Dadey' s gel technology or Korkut' s microsphere/microcapsule technology. The reference combination yields conflict not guidance and the examiner fails to suggest why a skilled artisan when confronted with conflicting technologies would select one over the other. And if a skilled artisan followed the proposed combination as suggested by the examiner, then the combination renders Korkut inoperable for its intended purpose because the microsphere/microcapsule technology must be abandoned without any articulated reason or suggestion for doing so. Additionally, the combination fails to direct the skilled artisan which reference must be modified, as this suggestion must come from the references.” (p. 17, 2nd paragraph). And that “The combination of Li with Dadey does exactly that, ignores that modifying Li as suggested in the combination renders Li unsuitable for its intended purpose by ignoring the explicit teachings of Li..” (p. 19, last paragraph).
	In response the examiner argues that one of ordinary skill in the art would have recognized that both DADEY and Korkut teach controlled release formulations of peptide drugs, and particularly DADEY teaches how they are made citing several other patents describing procedures ([0053]). Thus, there is on conflict in the actual intended result of providing a controlled release formulation of a peptide drug. In response to Applicants arguments regarding LI, the instant claims recite “cetrorelix” generic to any salt form or the free-base, and thus Applicants argument is not seen to distinguish the instantly rejected claim over the prior art. Additionally, the claimed acetic acid/water is a solvent not a salt form of the drug (instant claims 31-32). THANOO teaches that “it is now possible to reduce or eliminate the molecular weight reduction of a polymer […] by including a small amount of an acid additive as part of the polymer composition.” ([0014] & 51), the acid additive includes glacial acetic acid ([0051]) and is present in an amount of 0.1% to 50% by weight ([0054]) (instant claims 31-32 & 37). Thus, THANOO, relied on for the limitations of claims 31-32 also does not teach acetic acid for producing a cetrorelix salt.
Response to Applicant’s Declaration (Gary Barnette) dated 04/21/2021:
	Applicants provide data showing stability testing (1-week at 40 °C) and drug content purity analysis which indicates a 13.85% and 23.45% decrease in drug content over the time period and state that “These stability data would discourage the skilled artisan from pursuit of these formulations.” (items 5-6).
	In response the examiner argues that this position is insufficient to rebut the instant case of obviousness as the data is not part of the prior art, and the examiner sees no suggestion of any difficulties, that could not have been overcome, in utilizing cetrorelix formulations of Atrigel®-type gel delivery systems (i.e. those taught by DADEY, LI, DUNN & THANOO).
	Applicants further provide release data showing a low initial release (11 mg in the first 30 days) and a long term release (120 mg over 3 months), which Applicants state “This low initial release rate is insufficient to achieve therapeutically effective amount with a short timeframe and maintain a therapeutically effective amount for three months.” And “This in vitro release profile would discourage the skilled artisan from pursuing this formulation any further.” (items 7-8). 
	In response the examiner argues that this position is insufficient to rebut the instant case of obviousness as the data is not part of the prior art, and the examiner sees no suggestion of any difficulties, that could not have been overcome, in utilizing cetrorelix formulations of Atrigel®-type gel delivery systems (i.e. those taught by DADEY, LI, DUNN & THANOO).
	Applicants statement that “ln this declaration, T presented data for several reasons such as a) insufficient formulation stability (formulations l and 2;  b) insufficient in vitro release of drug over the target time period, necessitating an intolerable volume of injection  (formulation 3); and c) inappropriate pharmacokinetics (formulation 4) to achieve an immediately effect (castration in less than 24 hours). Achieving the desired formulation for a long-acting formulation, i.e., therapeutically effective for l to 6 months, is not a matter of just randomly mixing the components. Only skillfully designed cetrorelix formulations can deliver the desired amount of cetrorelix to achieve therapeutic effective within 24 hours and release of cetrorelix over l to 6 months to maintain the therapeutical effectiveness of the target time period as described in U,S, Application No. 15/885,464.”
	In response the examiner suggests that Applicants show what they needed to do to actually achieve a successful formulation of cetrorelix rather than simply suggesting that one of ordinary skill would have been discouraged and not further pursued the claimed formulation. As the now recited the claimed formulations appear coextensive with the formulations 1-4 which Applicants suggest were problematic. Thus, the data does not provide a clear distinction over the prior art consistent with the instantly rejected claims (i.e. the claims are broad and not specific to an Example or preferred embodiment) and therefore cannot be relied on for overcoming the prima facie case of obviousness. However,  Richard L. Dunn, Ph.D., the inventor of Atrigel®, the declaration does not suggest that the drug species cetrorelix would not have been expected to work with Atrigel® technology.  And the examiner cites 
 Response to Applicant’s Declaration (Richard L. Dunn, Ph.D.) dated 01/03/2022:
	The examiner has fully considered Applicants declaration by Richard L Dunn and has addressed the specifics in the Response to Arguments above. And particularly Mr. Dunn does suggest that “the proper selection of which biodegradable polymer to use is critical to the success or failure of the product. The composition and molecular weight of the polymer must be individually determined to provide desired duration of drug release.” (item 5). And further that “the biodegradable polymer suitable for one delivery system may not work for the other.” (item 7). The examiner further cites Schwach et al. (Applicants IDS filed 04/28/2021, Citation No. 8) demonstrating that, even in view of difficulties, it would have clearly been within the ordinary level of skill in the art to vary parameters known in the prior art to modify the release property of a polyester-based (e.g. PLGA or PLA) peptide drug delivery system such as the polymer molecular weight.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-37, 39, 67 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 24, 26-46, 59-76 of copending Application No. 15/974,461. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘461 are not different from the structural elements of the instantly rejected claims.
	Instant claim 1 recites a long-term drug release composition comprising: a therapeutically effective amount of a GnRH antagonist in combination with a polymer, wherein said composition is capable of releasing said GnRH antagonist for a long term.
	Copending ‘461 claim 1 recites a long-term drug release composition comprising: a therapeutically effective amount of a GnRH antagonist in combination with a polymer, wherein said composition is capable of releasing said GnRH antagonist for a duration of at least four months. Copending ‘461 claims a hydrogel (claim 4), a flowable composition (claim 5), microspheres (claim 6), among others. Copending ‘461 claim 9 recites the polymer is, e.g., a PLGA polymer, and claim 8 recites the GnRH antagonist is cetrorelix, among others. 
	The difference between the instantly rejected claims and the claims of copending ‘461 is that the claim of copending ‘461 claim the compositions therein are capable of maintaining a therapeutic effect for at least 133 days, however, the structural elements for achieving this result in the claims of ‘461 are not different from the structural elements of the instantly rejected claims, and therefore the instant claims are properly rejected as being obvious over the claims of ‘461.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘461 because the claims are directed at the same long-term drug release compositions including, as essential claimed elements, the same polymers (e.g. PLGA), and the same drugs (e.g. cetrorelix). The skilled artisan would have been motivated to modify the claims of copending ‘461 and produce the instantly rejected claim because the longer therapeutic effect would have provided a more a broader coverage of compositions. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to provide for a longer release profile.
This is a provisional obviousness-type double patenting rejection.
Response to Arguments:
	Applicant's arguments directed at the double patenting rejection filed 01/03/2022 (p. 10) have been fully considered, and the examiner acknowledges applicant's request that: “Applicants respectfully request that the Examiner follow this procedure and withdrawal this rejection if the Examiner should agree with Applicants that the amendments above and comments below overcome the other outstanding issues.” (p. 10, lines 1-3). Applicant is advised that no allowable subject matter has been indicated and the Patent Office does not hold either objections or rejections in abeyance, therefore the rejection is maintained.

Conclusion
	Claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-37, 39, 67 and 68 are pending and have been examined on the merits. Claim 12 is objected as failing to comply with Rule 1.121. Claims 12, 14-15, 18-19 and 20 are rejected under 35 U.S.C. 112(b);  and claims 1-3, 5, 12, 14-15, 18-20, 24, 26, 28-37, 39, 41, 67 and 68 are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/974,461. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           




/TIGABU KASSA/Primary Examiner, Art Unit 1619